Title: To George Washington from the Pennsylvania Council of Safety, 20 December 1776
From: Pennsylvania Council of Safety
To: Washington, George



Sir
In Council of Safety Philadelphia December 20 1776

The pressing Necessities of our Troops induced the Council to send persons round the City of Philadelphia to demand Blankets and Stockings for their Use with Authority to take them when refused, paying a reasonable price for the Same—should your Excellency approve of the Measure, we would recommend it to you to send out detachments through the Counties of Bucks and Philadelphia and take Blankets, Stocking⟨s⟩ and such other Necessaries as the Inhabitants can spare on the same terms, by these Means Many Articles of Immediate necessity may doubtless be procured in the Neighbourhood of the Army without distressing the Inhabitants in the least.
The Militia comes in very fast and the Council find it difficult to supply them with Arms[.] we would be glad to know whether there are any at Camp which they can be furnished with.
We have the pleasure to inform your Excellency that a Sloop is arrived at Chester with upwards of nine Hundred Stand of Arms and a large Quantity of Blankets and other Woolens on account of Congress.
We shall apply to the Committee of Congress in this City to have the Cloathing forwarded to Head Quarters Immediately.
At the request of Congress for a number of Waggons to remove the public Stores and at a time when the Inhabitants of the City were distressed for want of Means to remove their Families, this board gave a General Invitation for Waggons to come in from the Country, in consequence whereof many more attend at present than can be Immediately employed. Your Excellency will be pleased to let us know whether Waggons are wanted for the Use of the Army at present and what number, that so many may be retained as are necessary and the rest discharged. By order of the Council I have the Honor to be with the greatest respect Your Excellencys Most obedient Servant

Owen Biddle Chairman

